DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt (U.S. Pub. No. 2011/0025190 A1) in view of Akimoto et al. (U.S. Pub. No. 2013/0285091 A1).
Regarding claim 1, Jagt discloses a light-emitting semiconductor device, comprising:
a light-emitting semiconductor chip (FIG. 3: 5, see paragraph 0048) having a main surface (FIG. 3: 5 – top surface) comprising a radiation-outcoupling surface via, which, during operation, a first light in a first wavelength range is emitted (FIG. 3: light emitted out of top surface of 5, see paragraph 0048);

an optical feedback element directly on a second sub-region of the main surface adjacent to the first sub-region (FIG. 3: 4 on sub-region 22, see paragraph 0050),
wherein the optical feedback element deflects first light emitted from the second sub-region towards the radiation-outcoupling surface and/or towards the wavelength conversion layer (see paragraph 0049),
wherein the optical feedback element comprises a reflective optical element (see paragraph 0048), wherein the reflective optical element comprises a reflecting layer (FIG. 3: 4, see paragraph 0048).
Jagt is silent in regards to the reflective layer being inclined with respect to a surface normal of the main surface.
Akimoto discloses a reflective layer which is inclined with respect to a surface normal of the main surface (FIG. 1: 35, see paragraph 0059). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Akimoto to the teachings of Jagt such that the reflective layer is inclined so as to suppress color breakup and control the light distribution (see paragraph 0100).
Regarding claim 2, Jagt discloses the second sub-region is an edge region of the main surface (FIG. 3: 22 is the edge region of 5).
Regarding claim 3, Jagt discloses the second sub-region completely surrounds the first sub-region (FIG. 3: 22 surrounds 21).
Regarding claim 4, Jagt discloses the first and second sub-regions form the main surface (FIG. 3: 21 and 22 form the entire main surface of 5).
Regarding claim 5, Jagt discloses the wavelength conversion layer is directly on the first sub-region of the main surface (FIG. 3: 7 directly on 5).
product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language only requires the layer directly on the main surface which does not distinguish the invention from Jagt, which teaches the structure as claimed.
Regarding claim 6, Jagt discloses the wavelength conversion layer laterally directly adjoins the optical feedback element (FIG. 3: 7 directly laterally adjoins 4).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt (U.S. Pub. No. 2011/0025190 A1) in view of Akimoto et al. (U.S. Pub. No. 2013/0285091 A1) as applied to claim 1 above, and further in view of Zhang et al. (U.S. Pub. No. 2008/0290362 A1).
Regarding claim 7, Jagt is silent in regards to a transparent material on which the reflecting layer is arranged.
Zhang discloses a transparent material on which the reflecting layer is arranged (FIG. 5: 312, see paragraph 0013). 
Jagt differs from the claim only in the specific element used for the reflective optical element. Jagt and Zhang disclose multiple suitable elements for the reflective optical element KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt (U.S. Pub. No. 2011/0025190 A1) in view of Akimoto et al. (U.S. Pub. No. 2013/0285091 A1) as applied to claim 1 above, and further in view of Butterworth (U.S. Pub. No. 2016/0320689 A1).
Regarding claim 8, Jagt is silent in regards to an area of the main surface.
Butterworth discloses the main surface comprises an area of about 1 mm2. Applicant claims a range of less than 2 mm2 which overlaps the range disclosed by Butterworth. It would have been obvious to one of ordinary skill in the art to apply the teachings of Butterworth to the teachings of Jagt and arrive at the claim 8 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see remarks, filed June 29, 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combinations discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819